EXHIBIT 10.10

 

--------------------------------------------------------------------------------

AGC DOCUMENT NO. 415

STANDARD FORM OF DESIGN-BUILD

AGREEMENT AND GENERAL CONDITIONS

BETWEEN OWNER AND DESIGN-BUILDER

(Where the Basis of Payment is a Lump Sum Based on an

Owner’s Program including Schematic Design Documents)

 

--------------------------------------------------------------------------------

This standard form agreement was developed with the advice and cooperation of
the AGC Private Industry Advisory Council, a number of Fortune 500 owners’
design and instruction managers who have been meeting with AGC contractors to
discuss issues of mutual concern. AGC gratefully acknowledges the contributions
of these owners’ staff who participated in this effort to produce a basic
agreement for construction.

TABLE OF ARTICLES

 

1.    AGREEMENT    2 2.    GENERAL PROVISIONS    3 3.    DESIGN-BUILDER’S
RESPONSIBILITIES    5 4.    OWNER’S RESPONSIBILITIES    13 5.    SUBCONTRACTS   
15 6.    CONTRACT TIME    15 7.    CONTRACT PRICE    16 8.    CHANGES IN THE
WORK    16 9.    PAYMENT    19 10.    INDEMNITY, INSURANCE, BONDS, AND WAIVER OF
SUBROGATION    20 11.   

SUSPENSION AND TERMINATION OF THE AGREEMENT AND OWNER’S RIGHT TO PERFORM
DESIGN-BUILDER’S RESPONSIBILITIES

   25 12.    DISPUTE RESOLUTION    13.    MISCELLANEOUS PROVISIONS    28 14.   
EXISTING CONTRACT DOCUMENTS    30

This Agreement has important legal and insurance consequences. Consultation with
an attorney and insurance consultant is encouraged with respect to its
completion or modification.



--------------------------------------------------------------------------------

AGC DOCUMENT NO. 415

STANDARD FORM OF DESIGN-BUILD AGREEMENT AND

GENERAL CONDITIONS BETWEEN OWNER AND DESIGN-BUILDER

(Where the Basis of Payment is a Lump Sum Based on an

Owner’s Program including Schematic Design Documents)

ARTICLE 1

AGREEMENT

This Agreement is made this      day of              the year         , by and
between the

 

OWNER      (Name and Address)   

Faith Realty, LLC

P.O. Box 829

Slatersville, RI 02876

and the DESIGN-BUILDER    Riggs & Gallagher, Inc. (Name and Address)   

37 Glen Road

Cranston, RI 02920

for services in connection with the following

PROJECT

   (Name, location and brief description)    Summer Infant Site work,
foundations, footings and structural steel scope associated with. the
construction of 52,000 SF warehouse/office facility in Highland Corporate Park,
Woonsocket, RI

Notice to the parties shall be given at the above addresses.



--------------------------------------------------------------------------------

ARTICLE 2

GENERAL PROVISIONS

2.1 TEAM RELATIONSHIP The Owner and the Design-Builder agree to proceed with the
Project on the basis of trust, good faith and fair dealing. The Design-Builder
agrees to procure the architectural and engineering services set forth below,
and to furnish construction and administration of the Work.

2.2 ARCHITECT/ENGINEER Architectural and engineering services shall be procured
from licensed, independent design professionals retained by the Design-Builder
or furnished by licensed employees of the Design-Builder, or as permitted by the
law of the state where the Project is located. The standard of care for
architectural and engineering services performed under this Agreement shall be
the care and skill ordinarily used by members of the architectural and
engineering professions practicing under similar conditions at the same time and
locality. The person or entity providing architectural and engineering services
shall be referred to as the Architect/Engineer. If the Architect/Engineer is an
independent design professional, the architectural and engineering services
shall be procured and payments shall be made pursuant to a separate agreement
between the Design-Builder and the Architect/Engineer. The Architect/Engineer
for the Project is Prout Robert & Elias Architects, Yoder & Tidwell, Ltd., and
Crossman Engineering, Inc.

2.3 EXTENT OF AGREEMENT This Agreement is solely for the benefit of the parties,
represents the entire and integrated agreement between the parties, and
supersedes all prior negotiations, representations or agreements, either written
or oral. The Owner and the Design-Builder agree to look solely to each other
with respect to the performance of the Agreement. The Agreement and each and
every provision is for the exclusive benefit of the Owner and the Design-Builder
and not for the benefit of any third party nor any third party beneficiary,
except to the extent expressly provided in the Agreement

2.4 DEFINITIONS

.1 The Contract Documents consist of:

a. Change Orders and written amendments to this Agreement including exhibits and
appendices, signed by both the Owner and Design-Builder;

b. this Agreement, except for the existing Contract Documents set forth in item
e below;

c. the most current Documents approved by the Owner pursuant to Paragraph 3.1;

d. the information provided by the Owner pursuant to Clause 4.1.2.1;

 

3



--------------------------------------------------------------------------------

e. the Contract Documents in existence at the time of this Agreement which are
set forth in Article 14;

f. the Owner’s Program provided pursuant to Subparagraph 4.1.1.

In case of any inconsistency, conflict or ambiguity among the Contract
Documents, the Documents shall govern in the order in which they are listed
above.

.2 The term day shall mean calendar day unless otherwise specifically defined.

.3 Defective Work is any portion of the Work not in conformance with the
Contract Documents; and/or legal documents as more fully described in Paragraph
3.8.

.4 Final Completion occurs on the date when the Design-Builder’s obligations
under this Agreement are complete and accepted by the Owner and final payment
becomes due and payable.

.5 A Material Supplier is a party or entity retained by the Design Builder to
provide material and equipment for the Work.

.6 Others means other contractors and all persons at the Worksite who are not
employed by Design-Builder, its Subcontractors or Material Suppliers.

.7 The Owner is the person or entity identified as such in this Agreement and
includes the Owner’s Representative.

.8 The Owner’s Program is a description of the Owner’s objectives, budgetary and
time criteria, space requirements and relationships, flexibility and
expandability requirements, special equipment and systems, and site,
requirements, together with Schematic Design Documents which shall include
drawings, outline specifications and other conceptual documents illustrating the
Project’s basic elements, scale and their relationship to the Worksite.

.9 The Project, as identified in Article 1, is the building, facility and/or
other improvements for which the Design-Builder is to perform the Work under
this Agreement. It may also include improvements to be undertaken by the Owner
or Others.

.10 A Subcontractor is a party or entity retained by the Design-Builder as an
independent contractor to provide the on site labor, materials, equipment and/or
services necessary to complete a specific portion of the Work. The term
Subcontractor does not include the Architect/Engineer or any separate contractor
employed by the Owner or any separate contractor’s subcontractors.

.11 Substantial Completion of the Work, or of a designated portion, occurs on
the date when construction is sufficiently complete in accordance with the
Contract Documents or the Owner can occupy or utilize the Project, or a
designated portion for the use for which it is intended, in accordance with
Paragraph 9.4. The issuance of a Certificate of Occupancy may not be a
prerequisite for Substantial Completion it the Certificate of Occupancy cannot
be obtained due to factors beyond the Design-

 

4



--------------------------------------------------------------------------------

Builder’s control. This date shall be confirmed by a certificate of Substantial
Completion signed by the Owner and Design-Builder. The certificate shall state
the respective responsibilities of the Owner and Design-Builder for security,
maintenance, heat, utilities, damage to the Work and insurance. The certificate
shall also list the items to be completed or corrected, and establish the time
for their completion and correction within this timeframe. If any, established
in Subparagraph 6.2.1 for the Date of Final Completion.

.12 A Subsubcontractor is a party or entity who has an agreement with a
Subcontractor to perform any portion of the Subcontractor’s work.

.13 The Work is the Design Services procured in accordance with Paragraph 3.1,
the Construction Services provided in accordance with Paragraph 3.2, Additional
Services in accordance with Paragraph 3.10, and other services which are
necessary to complete the Project in accordance with and reasonably inferable
from the Contract Documents.

.14 Worksite means the geographical area at the location mentioned in Article 1
where the Work is to be performed

.15 Legal Requirements means any federal, state, local, or municipal law,
statute, ordinance, code, rule, or regulation having jurisdiction over the
project.

ARTICLE 3

DESIGN-BUILDER’S RESPONSIBILITIES

The Design-Builder shall be responsible for the construction of the Work
consistent with the scope of work letter dated 5/19/06, noted as Exhibit A and
design plans developed within the scope of the design contract (Doc. #AGC400)
dated 2/10/06. The scope of work and a list of plans are detailed on Exhibit A
attached herewith. The Design-Builder shall exercise reasonable skill and
judgment in the performance of Work.

3.1 DESIGN SERVICES Design Development Documents and/or Construction Documents,
including Owner’s written approval, will be completed under the Design Contract
AGC#400 dated 2/10/06 (“Design Contract”).

3.1.1 If required, the Design Development Documents shall further define the
Project including drawings and outline specifications fixing and describing the
Project size and character as to site utilization, and other appropriate
elements incorporating the structural, architectural, mechanical and electrical
systems. When the Design-Builder submits the Design Development Documents, the
Design-Builder shall identify in writing all material changes and deviations
that have taken place from the Contract Documents in existence at the time of
the execution of this Agreement. Any changes in the Work contained in the Design
Development Documents approved by the Owner shall result in a Change Order
pursuant to Article 8 adjusting the Contract Price and/or the Date of
Substantial Completion and/or the Date of Final Completion.

 

5



--------------------------------------------------------------------------------

3.1.2 The Construction Documents shall set forth in detail the requirements for
construction of the Work, and shall be based upon codes, laws or regulations
enacted at the time of their preparation. When the Design-Builder submits the
Construction Documents, the Design-Builder shall identify in writing all
material changes and deviations that have taken place from the Design
Development Documents or the Contract Documents in existence at the time of the
execution of this Agreement. Any changes in the Work contained in the
Construction Documents approved by the Owner shall result in a Change Order
pursuant to Article 8 adjusting the Contract Price and/or the Date of
Substantial Completion and/or the Date of Final Completion. Construction shall
be in accordance with the approved Construction Documents. One set of these
documents shall be furnished to the Owner prior to commencement of construction.

3.1.3 OWNERSHIP OF DOCUMENTS. Upon making the payments pursuant to the Design
Contract, the Owner shall receive ownership of the property rights, of all
documents, drawings, specifications, electronic data and information prepared,
provided or procured by the Design-Builder, its Architect/Engineer,
Subcontractors and consultants and distributed to the Owner for this Project.
(“Design-Build Documents”)

.3 The Owner may use, reproduce and make derivative works from the Design-Build
Documents for subsequent renovation and remodeling of the Work, but shall not
use, reproduce and make derivative works from the Design-Build Documents for
other Projects without the written authorization of the Design-Builder, who
shall not unreasonably withhold consent.

.4 The Owner’s use of the Design-Build Documents without the Design-Builder’s
involvement or on other projects is at the Owner’s sole risk, except for the
Design-Builder’s indemnification obligation pursuant to Paragraph 3.6, and the
Owner shall defend, indemnify and hold harmless the Design-Builder, its
Architect/Engineer, Subcontractors and consultants, and the agents, officers,
directors and employees of each of them from and against any and all claims,
damages, losses, costs and expenses, including but not limited to attorney’s
fees, costs and expenses incurred in connection with any dispute resolution
process, arising out of or resulting from the Owner’s use of the Design-Build
Documents without the Design-Builder’s involvement.

3.1.5 The Design-Builder shall obtain from its Architect/Engineer,
Subcontractors and consultants property rights and rights of use that correspond
to the rights given by the Design-Builder to the Owner in this Agreement, or
pursuant to the Design Contract.

3.1 CONSTRUCTION SERVICES

3.2.1 Construction will commence upon the issuance by the Owner of a written
notice to proceed.

 

6



--------------------------------------------------------------------------------

3.2.2 In order to complete the Work, the Design-Builder shall provide all
necessary construction supervision, inspection, construction equipment,
construction labor, materials, tools and subcontracted items.

3.2.3 The Design-Builder shall give all notices and comply with all legal
requirements enacted at the date of execution of the Agreement which govern the
proper performance of the Work.

3.2.4 The Design-Builder shall maintain the Schedule of Work. This Schedule
shall include the dates for the start and completion of the various stages of
the construction, including the dates when information and approvals are
required from the Owner. It shall be revised as required by the conditions of
the Work.

3.2.5 The Design-Builder shaft obtain and the Owner shall pay, in addition to
the Contract Price, for the building permits necessary for the construction of
the Project.

3.2.6 The Design-Builder shall keep such full and detailed accounts as may be
necessary for proper financial management under this Agreement. The Owner shall
be afforded access to all the Design-Builder’s records, books, correspondence,
instructions, drawings, receipts, vouchers, memoranda and similar data relating
to Change Order work performed on the basis of actual cost, The Design-Builder
shall preserve all such records for a period of three years after the final
payment or longer where required by law.

3.2.7 The Design-Builder shall provide periodic written reports to the Owner on
the progress of the Work in such detail as is required by the Owner and as
agreed to by the Owner and Design-Builder.

3.2.8 The Design-Builder shall regularly remove debris and waste materials at
the Worksite resulting from the Work. Prior to discontinuing Work in an area,
the Design-Builder shall clean the area and remove all rubbish and’ its
construction equipment, tools, machinery, waste and surplus materials. The
Design-Builder shall minimize and confine dust and debris resulting from
construction activities. At the completion ‘of the Work, the Design-Builder
shall remove from the Worksite alt construction equipment, tools, surplus
materials, waste materials and debris.

3.2.9 The Design-Builder shaft prepare and submit to the Owner

final marked up as-built drawings

in general documenting how the various elements of the Work including changes
were actually constructed or installed, or as defined by the parties by
attachment to this Agreement.

3.3 SCHEDULE OF THE WORK The Design-Builder shall prepare and submit a Schedule
of Work for the Owner’s acceptance and written approval as to milestone dates.
This schedule shall indicate the dates for the start and completion of the
various stages of the Work, including the dates when information and approvals
are required from the Owner. The Schedule shall be revised as required by the
conditions of the Work.

 

7



--------------------------------------------------------------------------------

3.4 SAFETY OF PERSONS AND PROPERTY

3.4.1 SAFETY PRECAUTIONS AND PROGRAMS The Design-Builder shall have overall
responsibility for safety precautions and programs in the performance of the
Work. While the provisions of this Paragraph establish the responsibility for
safety between the Owner and the Design-Builder, they do not relieve
Subcontractors of their responsibility for the safety of persons or property in
the performance of their work, nor for compliance with the provisions of
applicable laws and regulations.

3.4.2 The Design-Builder shall seek to avoid injury, loss or damage to persons
or property by taking reasonable steps to protect

.1 its employees and other persons at the Worksite;

.2 materials, supplies and equipment stored at the Worksite for use in
performance of the Work; and

.3 the Project and all property located at the Worksite and adjacent to work
areas, whether or not said property or structures are part of the Project or
involved in the Work.

3.4.3 DESIGN-BUILDER’S SAFETY REPRESENTATIVE The Design-Builder shall designate
an individual at the Worksite in the employ of the Design-Builder who shall act
as the Design-Builder’s designated safety representative with a duty to prevent
accidents. Unless otherwise Identified by the Design-Builder in writing to the
Owner, the designated safety representative shall be the Design-Builder’s
project superintendent. The Design-Builder will report immediately in writing
all accidents and injuries occurring at the Worksite to the Owner. When the
Design-Builder is required to file an accident report with a public authority,
the Design-Builder shall furnish a copy of the report to the Owner.

3.4.4 The Design-Builder shall provide the Owner with copies of all notices
required of the Design-Builder by law or regulation. The Design-Builder’s safety
program shall comply with the requirements of governmental and
quasi-governmental authorities having jurisdiction over the Work.

3.4.5 Damage or loss not insured per property insurance which may arise from the
performance of the Work, to the extent of the negligence attributed to such acts
or omissions of the Design-Builder, or anyone for whose acts the Design-Builder
maybe liable, shall be promptly remedied by the Design-Builder. Damage or loss
attributable to the acts or omissions of the Owner or Others’ and not to the
Design-Builder shall be promptly remedied by the Owner.

3.4.6 If the Owner deems any part of the Work or Worksite unsafe, the Owner,
without assuming responsibility for the Design-Builder’s safety program, may
require the Design-Builder to stop performance of the Work or take corrective
measures satisfactory to the Owner, or both. It the Design-Builder does not
adopt corrective measures, the Owner may perform them and reduce the amount of
the Contract Price by the costs of the corrective measures. The Design-Builder
agrees to make no claim for damages, for an adjustment in the Contract Price
and/or the Date of Substantial Completion and/or the Date of Final Completion
based on the Design-Builder’s compliance with the Owner’s reasonable request.

 

8



--------------------------------------------------------------------------------

3.5 HAZARDOUS MATERIAL

3.5.1 A Hazardous Material is any substance or material identified now or in the
future as hazardous under any federal, state or local law or regulation, or any
other substance or material which may be considered hazardous or otherwise
subject to statutory or regulatory requirements governing handling, disposal
and/or clean-up. The Design-Builder shall not be obligated to commence or
continue Work until all known or suspected Hazardous Material discovered at the
Project site has been removed, rendered or determined to be harmless by the
Owner as certified by an independent testing laboratory and approved by the
appropriate government agency.

3.5.2 If after the commencement of the Work, known or suspected Hazardous
Material is discovered at the Project, the Design-Builder shall be entitled to
immediately stop Work in the affected area. The Design-Builder shall report the
condition to the Owner and, if required, the government agency with
jurisdiction.

3.5.3 The Design-Builder shall not be required to perform any Work relating to
or in the area of Hazardous Material without written mutual agreement.

3.5.4 The Owner shall be responsible for retaining an independent tasting
laboratory to determine the nature of the material encountered and whether it is
a Hazardous Material requiring corrective measures and/or remedial action. Such
measures shall be the sole responsibility of the Owner, and shaft be performed
in a manner minimizing any adverse effect upon the Work of the Design-Builder.
The Design-Builder shall resume Work in the area affected by any Hazardous
Material only upon written agreement between the parties after the Hazardous
Material has been removed or rendered harmless and only after approval, if
necessary, of the governmental agency or agencies with jurisdiction.

3.5.5 If the Design-Builder incurs additional costs and/or is delayed due to the
presence or remediation of Hazardous Material, the Design-Builder shall be
entitled to an equitable adjustment in the Contract Price and/or the date of
substantial Completion.

3.5.6 Provided the Design-Builder, its Subcontractors and Sub-subcontractors,
and the agents, officers, directors and employees of each of them, have not,
acting under their own authority, knowingly entered upon any portion of the Work
containing Hazardous Materials, and to the extent not caused by the negligent
acts or omissions of the Design-Builder, its Subcontractors and
Sub-subcontractors, and the agents, officers, directors and employees of each of
them, the Owner shall defend, indemnify and hold harmless the Design-Builder,
its Subcontractors and Sub-subcontractors, and the agents, officers, directors
and employees of each of them, from and against any and all direct claims,
damages, losses, costs and expenses, including but not united to attorney’s
fees, costs and expenses incurred in connection with any dispute resolution
process, arising out of or relating to the performance of the Work in any area
affected by Hazardous Material. To the fullest extent permitted by law, such
indemnification shall apply regardless of the fault, negligence, breach of
warranty or contract, or strict liability of the Owner.

 

9



--------------------------------------------------------------------------------

3.5.7 Material Safety Data (MSD) sheets as required by law and pertaining to
materials or substances used or consumed in the performance of the Work, whether
obtained by the Design-Builder, Subcontractors, the Owner or Others, shall be
maintained at the Project by the Design-Builder and made available to the Owner
and Subcontractors.

3.5.8 During the Design-Builder’s performance of the Work, the Design-Builder
shall be responsible for the proper handling of all materials including
Hazardous Materials brought to the Worksite by the Design-Builder. Upon the
issuance of the Certificate of Substantial Completion, the Owner shall be
responsible under this Paragraph for materials and substances brought to the
site by the Design-Builder if such materials or substances are required by the
Contract Documents.

3.5.9 The terms of this Paragraph 3.5 shall survive the completion of the Work
under this Agreement and/or any termination of this Agreement.

3.6 ROYALTIES, PATENTS AND COPYRIGHTS The Design-Builder shall pay all royalties
and license fees which may be due on the inclusion of any patented or
copyrighted materials, methods or systems selected by the Design-Builder and
incorporated in the Work. The Design-Builder shall defend, indemnify and hold
the Owner harmless from all suits or claims for infringement of any patent
rights or copyrights arising out of such selection. The Owner agrees to defend,
indemnify and hold the Design-Builder harmless from all suits or claims of
infringement of any patent rights or copyrights arising out of any patented or
copyrighted materials, methods or systems specified by the Owner.

3.7 TAX EXEMPTION If in accordance with Owner’s direction the Design-Builder
claims an exemption for taxes, the Owner shall defend, indemnify and hold the
Design-Builder harmless from all liability, penalty, interest, fine, tax
assessment, attorneys fees or other expense or cost incurred by the
Design-Builder as a result of any action taken by the Design-Builder in
accordance with the Owner’s direction.

3.8 WARRANTIES AND COMPLETION

3.8.1 The Design-Builder warrants that all materials and equipment furnished
under this Agreement will be new unless otherwise specified, of good quality, in
conformance with the Contract Documents, and free from defective workmanship and
materials. Warranties shall commence on the date of Substantial Completion of
the Work or of a designated portion. The Design-Builder agrees to correct all
construction performed under this Agreement which proves to be defective in
workmanship or materials within a period of one year from the date of
Substantial Completion as set forth In Paragraph 6.2 or for such longer periods
of time as may be set forth with respect to specific warranties required by the
Contract Documents.

 

10



--------------------------------------------------------------------------------

3.8.2 To the extent products, equipment, systems or materials incorporated in
the Work are specified and purchased by the Owner, they shall be covered
exclusively by the warranty of the manufacturer. There are no warranties which
extend beyond the description on the face thereof. To the extent products,
equipment, systems or materials incorporated in the Work are specified by the
Owner but purchased by the Design-Builder and are Inconsistent with selection
criteria that otherwise would have been followed by the Design-Builder, the
Design-Builder shall assist the Owner in pursuing warranty claims. ALL OTHER
WARRANTIES EXPRESSED OR IMPLIED INCLUDING THE WARRANTY OF MERCHANTABILITY AND
THE WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE ARE EXPRESSLY DISCLAIMED.

3.8.3 The Design-Builder shall secure required certificates of inspection,
testing or approval and deliver them to the Owner.

3.8.4 The Design-Builder shall collect all written warranties and equipment
manuals and deliver them to the Owner in a format directed by the Owner.

3.8.5 With the assistance of the Owner’s representative the Design-Builder shall
direct the checkout of utilities and start up operations, and adjusting and
balancing of systems and equipment for readiness.

3.9 CONFIDENTIALITY The Design-Builder shall treat as confidential and not
disclose to third persons, except Subcontractors Sub-subcontractors and the
Architect/Engineer as is necessary for the performance of the Work, or use for
its own benefit any of the Owner’s developments, confidential information,
know-how, discoveries, production methods and the like that may be disclosed to
the Design-Builder or which the Design-Builder may acquire in connection with
the work. The Owner shall treat as confidential information all of the
Design-Builder’s estimating systems and historical and parameter cost data that
may be disclosed to the Owner in connection with the performance of this
Agreement.

3.10 ADDITIONAL SERVICES The Design-Builder shall provide or procure the
following Additional Services upon the request of the Owner. A written agreement
between the Owner and Design-Builder shall define the extent of such Additional
Services. Such Additional Services shall be considered a Change in the Work,
unless they are specifically included in Article 14.

.1 Development of the Owner’s Program, establishing the Project budget,
investigating sources of financing, general business planning and other
intonation and documentation as may be required to establish the feasibility of
the Project.

.2 Consultations, negotiations, and documentation supporting the procurement of
Project financing.

.3 Surveys, site evaluations, legal descriptions and aerial photographs.

.4 Appraisals of existing equipment, existing properties, new equipment and
developed properties.

 

11



--------------------------------------------------------------------------------

.5 Soils, subsurface and environmental studies, reports and investigations
required for submission to governmental authorities or others having
jurisdiction over the Project.

.6 Consultations and representations before governmental authorities or others
having jurisdiction over the Project other than normal assistance in securing
building permits.

.7 Investigation or making measured drawings of existing conditions or the
verification of Owner-provided drawings and information.

.8 Artistic renderings, models and mockups of the Project or any part of the
Project or the Work.

.9 Inventories of existing furniture, fixtures, furnishings and equipment which
might be under consideration for incorporation into the Work.

.10 Interior design and related services including procurement and placement of
furniture, furnishings, artwork and decorations.

.11 Making revisions to design documents after they have been approved by the
Owner when revisions are due to causes beyond the control of the Design-Builder.
Causes beyond the control of the Design-Builder do not include acts or omissions
on the part of Subcontractors, Sub-subcontractors or the Architect/Engineer.

.12 Design, coordination, management, expediting and other services supporting
the procurement of materials to be obtained, or work to be performed, by the
Owner, including but not limited to telephone systems, computer wiring networks,
sound systems, alarms, security systems and other specialty systems which are
not a part of this Agreement.

.13 Estimates, proposals. appraisals, consultations, negotiations and services
in connection with the repair or replacement of an insured loss, provided such
repair or replacement did not result from the negligence of the Design-Builder.

.14 The premium portion of overtime work ordered by the Owner including
productivity impact costs, other than that required try the Design-Builder to
maintain the Schedule of Work.

.15 Out-of-town travel by the Architect/Engineer in connection with the Work,
except between the Architect/Engineer’s office, Design-Builder’s office, Owner’s
office and the Project site.

.16 Obtaining service contractors and training maintenance personnel; assisting
and consulting in the use of systems and equipment after the initial start up.

 

12



--------------------------------------------------------------------------------

.17 Services for tenant or rental spaces not a part of this Agreement.

.18 Services requested by the Owner or required by the Work which are not
specified in the Contract Documents and which are not normally part of generally
accepted design and construction practice.

.19 Serving or preparing to serve as an expert witness in connection with any
proceeding, legal or otherwise, regarding the Project.

.20 Excessive/Document reproduction exceeding the normal standard for this type
of project.

3.11 DESIGN-BUILDER’S REPRESENTATIVE The Design-Builder shall designate a person
who shall be the Design-Builder’s authorized representative. The
Design-Builder’s Representative is William J. Riggs, III.

ARTICLE 4

OWNER’S RESPONSIBILITIES

4.1 INFORMATION AND SERVICES PROVIDED BY OWNER

4.1.1 The Owner shall provide full information in a timely manner regarding
requirements for the Project, including the Owners Program and other relevant
information.

4.1.2 The Owner shall provide:

.1 all available information describing the physical characteristics of the
site, including surveys, site evaluations, legal descriptions, existing
conditions, subsurface and environmental studies, reports and investigations;
(already provided)

.2 Inspection and testing services during construction as required by law or as
mutually agreed; and

.3 unless otherwise provided in the Contract Documents, necessary approvals,
site plan review, rezoning, easements and assessments, fees and charges required
for the construction, use, occupancy or renovation of permanent structures,
including legal and other required services.

4.1.3 The Owner shall provide reasonable evidence satisfactory to the
Design-Builder, prior to commencing the Work and during the progress of the
Work, that sufficient funds are available and committed for the entire cost of
the Project covered by this Agreement including an allowance for changes in the
Work as may be approved in the course of the Work. Unless such reasonable
evidence is provided, the Design-Builder shall not be required to commence or
continue the Work. The Design-Builder may stop Work after seven (7) days’
written notice to the Owner if such evidence is not presented within a
reasonable time. The failure of the Design-

 

13



--------------------------------------------------------------------------------

Builder to insist upon the providing of this evidence at any one time shall not
be a waiver of the Owner’s obligation to make payments pursuant to this
Agreement, nor shall it be a waiver of the Design-Builder’s right to request or
insist that such evidence be provided at a later date.

4.1.4 The Design-Builder shall be entitled to rely on the completeness and
accuracy of the information and services required by this Paragraph 4.1.

4.2 RESPONSIBILITIES DURING DESIGN

4.2.1 The Owner shall review and approve further development of the drawings and
specifications as set forth in Article 3.

4.3 RESPONSIBILITIES DURING CONSTRUCTION

4.3.1 The Owner shall review the Schedule of Work as set forth in Paragraph 3.3,
timely approve milestone dates set forth and timely respond to its obligations.

4.3.2 If the Owner has actual knowledge of any error, omission or failure to
meet the requirements of the Contract Documents or any fault or defect in the
Work, the Owner shall give prompt written notice to the Design-Builder.

4.3.3 The Owner shall communicate with the Design-Builder’s Subcontractors,
suppliers and Architect/Engineer only through or in the presence of the
Design-Builder. The Owner shall have no contractual obligations to
Subcontractors, suppliers, or the Architect/Engineer.

4.3.4 The Owner shall provide insurance for the Project as provided in
Article 10.

4.4 OWNER’S REPRESENTATIVE The Owner’s representative is Paul J. DiCicco.

The representative:

.1 shall be fully acquainted with the Project;

.2 agrees to furnish the information and services required of the Owner pursuant
to Paragraph 4,1 so as not to delay the Design-Builder’s Work; and

.3 shall have authority to bind the Owner in all matters requiring the Owner’s
approval, authorization or written notice. If the Owner changes its
representative or the representative’s authority as listed above, the Owner
shall notify the Design-Builder in writing in advance.

 

14



--------------------------------------------------------------------------------

ARTICLE 5

SUBCONTRACTS

Work not performed by the Design-Builder with its own forces shall be performed
by Subcontractors or the Architect/Engineer.

5.1 RETAINING SUBCONTRACTORS The Design-Builder shall not retain any
Subcontractor to whom the Owner has a reasonable and timely objection, provided
that the Owner agrees to increase the Contract Price for any additional costs
incurred by the Design-Builder as a result of such objection. The Owner may
propose subcontractors to be considered by the Design-Builder. The
Design-Builder shall not be required to retain any subcontractor to whom the
Design-Builder has a reasonable objection.

5.2 MANAGEMENT. OF SUBCONTRACTORS The Design-Builder shall be responsible for
the management of the Subcontractors in the performance of their work.

(Covered under previous Contract.)

5.3 ASSIGNMENT OF SUBCONTRACT AGREEMENTS The Design-Builder shall provide for
assignment of subcontract agreements in the event that the Owner terminates this
Agreement for cause as provided in Paragraph 11.2. Following such termination,
the Owner shah notify in writing those subcontractors whose assignments will be
accepted, subject to the rights of sureties.

5.4 BINDING OF SUBCONTRACTORS AND MATERIALS SUPPLIERS The Design-Builder agrees
to bind every Subcontractor and Material Supplier (and require every
Sub-contractor to so bind its Sub-subcontractors and Material Suppliers) to all
the provisions of this Agreement and the Contract Documents as they apply to the
Subcontractor’s and Material Supplier’s portions of the Work.

5.5 LABOR RELATIONS (Insert here or attach as exhibit as necessary any
conditions, obligations or requirements relative to tabor relations and their
effect on the Project. Legal counsel is recommended.)

ARTICLE 6

CONTRACT TIME

6.1 DATE OF COMMENCEMENT The Date of Commencement is the effective date of this
Agreement as first written in Article 1 unless otherwise set forth below:
(Insert here any special provisions concerning Notices to Proceed and the Date
of Commencement.)

Construction for this portion of work will be started as soon as the Town of
Woonsocket releases the building permit for this portion of work.

 

15



--------------------------------------------------------------------------------

The Work shall proceed in general accordance with the Schedule of Work as such
schedule may be amended from time to time, subject, however, to other provisions
of this Agreement.

6.2 SUBSTANTIAL COMPLETION/FINAL COMPLETION. Designated portion as defined by
the Scope of Work as set forth on Exhibit B.

6.2.1 Completion of Work shall be achieved in 120 days from the Date of
Commencement. Unless otherwise specified, the Work shall be finally complete
within 30 days after the date of designated portion, subject to adjustments as
provided for in the Contract Documents.

6.2.2 Time limits stated in the Contract Documents are of the essence.

6.2.4 Unless instructed by the Owner in writing, the Design-Builder shall not
knowingly commence the Work before the effective date of insurance that is
required to be provided by the Design-Builder or the Owner.

ARTICLE 7

CONTRACT PRICE

[Intentionally omitted]

ARTICLE 8

CHANGES IN THE WORK

Changes in the Work which are within the general scope of this Agreement may be
accomplished without invalidating this Agreement by Change Order, Work Change
Directive, or a minor change in the Work, subject to the limitations stated in
the Contract Documents.

8.1 CHANGE ORDERS

8.1.1 The Design-Builder may request and/or the Owner, without invalidating this
Agreement, may order changes in the Work within the general scope of the
Contract Documents consisting of adjustment to the Contract Price and/or the
Date of Substantial Completion and/or the Date of Final Completion. All such
changes in the Work shall be authorized by applicable Change Order, and shall be
performed under the applicable conditions. of the Contract Documents. Each
adjustment in the Contract Price resulting from a Change Order shall clearly
separate the amount attributable to Design Services.

8.1.2 The Owner and the Design-Builder shall negotiate in good faith an
appropriate adjustment to Contract Price and/or the Date of Substantial
Completion and/or the Date of Final Completion and shall conclude these
negotiations as expeditiously as possible. Acceptance of the Change Order and
any adjustment in the Contract Price and/or the Date of Substantial Completion
and/or the Date of Final Completion shall not be unreasonably withheld.

 

16



--------------------------------------------------------------------------------

8.2 WORK CHANGE DIRECTIVES

8.2.1 The Owner may issue a written Work Change Directive directing a change in
the Work prior to reaching agreement with the Design-Builder on the adjustment,
if any, in the Contract Price and/or the Date of Substantial Completion and/or
the Date of Final Completion, and if appropriate, the compensation for Design
Services.

8.2.2 The Owner and the Design-Builder shall negotiate expeditiously and in good
faith for appropriate adjustments, as applicable, to the Contract Price and/or
the Date of Substantial Completion and/or the Date of Final Completion. and if
appropriate the compensation for Design Services, arising out of Work Change
Directives. As the changed work is completed, the Design Builder shall submit
its costs for such work with its Application for Payment beginning with the next
Application for Payment within thirty (30) days of the issuance of the Work
Change Directive. Pending final determination of cost to the Owner, amounts not
in dispute may be included in Applications for Payment and shall be paid by
Owner.

8.2.3 If the Owner and the Design-Builder agree upon the adjustments in the
Contract Price and/or the Date of Substantial Completion and/or the Date of
Final Completion, and if appropriate the compensation for Design Services, for a
change in the Work directed by a Work Change Directive, such agreement shall be
the subject of an appropriate Change Order. The Change Order shall include all
outstanding Change Directives issued since the last Change Order.

8.3 MINOR CHANGES IN THE WORK

8.3.1 Design-Builder may make minor changes in the design and construction of
the Project consistent with the intent of the Contract Documents which do not
involve an adjustment in the Contract Price and/or the Date of Substantial
Completion and/or the Date of Final Completion; and are of an administrative
nature and do not adversely affect the design of the Project, the quality of any
of the materials or equipment specified in the Contract Documents, the
performance of any materials, equipment or systems specified in the Contract
Documents, or the quality of workmanship required by the Contract Documents.

8.3.2 Design-Builder shall promptly inform the Owner writing of any such changes
and shall record such changes on the Design-Build Documents maintained by the
Design-Builder.

8.4 DETERMINATION OF COST

8.4.1 An increase or decrease in the Contract Price resulting from a change in
the Work shall be determined by one or more of the following methods:

.1 unit prices set forth in this Agreement or as subsequently agreed;

.2 a mutually accepted, itemized lump sum; or

.3 if an increase or decrease cannot be agreed to as set forth in Clause 8.4.1.1
or 8.4.1.2 and the Owner issues a written order for the Design-Builder to
proceed with the change, the adjustment in the Contract Price shall be
determined by the

 

17



--------------------------------------------------------------------------------

reasonable expense and savings of the performance of the Work resulting from the
change. If there is a net increase in the Contract Price, a reasonable
adjustment shall be made in the Design-Builder’s overhead and profit In the case
of a net decrease in cost, the amount of decrease in the Contract Price will not
include a reduction in overhead and profit. The Design-Builder shall maintain a
documented, itemized accounting evidencing the expenses and savings.

8.4.2 If unit prices are indicated in the Contract Documents or are subsequently
agreed to by the parties, but the character or quantity of such unit items as
originally contemplated is so different in a proposed Change Order that the
original unit prices will cause substantial inequity to the Owner or the
Design-Builder, such unit prices shall be equitably adjusted.

8.4.3 If the Owner and the Design-Builder disagree as to whether work required
by the Owner is within the scope of the Work, the Design-Builder shall furnish
the Owner with an estimate of the costs to perform the disputed work in
accordance with the Owner’s interpretations. If the Owner issues a written order
for the Design-Builder to proceed, the Design-Builder shall perform the disputed
work and the Owner shall pay the Design-Builder fifty-percent (50%) of its
estimated cost to perform the work. In such event, both parties reserve their
rights as to whether the work was within the scope of the Work. The Owner’s
payment does not prejudice its right to be reimbursed should it be determined
that the disputed work was within the scope of Work. The Design-Builder’s
receipt of payment for the disputed work does not prejudice its right to receive
full payment for the disputed work should it be determined that the disputed
work is not within the scope of the Work.

8.5 UNKNOWN CONDITIONS If in the performance of the work the Design-Builder
finds latent, concealed or subsurface physical conditions which materially
differ from the conditions the Design-Builder reasonably anticipated, or if
physical conditions are materially different from those normally encountered and
generally recognized as inherent in the kind of work provided for in this
Agreement, then the Contract Price and/or the date of Substantial Completion
shall be equitably adjusted by Change Order within a reasonable time after the
conditions are first observed. Design-Builder shall provide Owner with written
notice within the time period set forth in Paragraph 8.6.

8.6 CLAIMS FOR ADDITIONAL COST OR TIME For any claim for an increase in the
Contract Price and/or an extension in the Date of Substantial Completion and/or
the Date of Final Completion, the Design-Builder shall give the Owner written
notice of the claim within twenty-one (21) days after the occurrence giving rise
to the claim or within twenty-one (21) days after the Design-Builder first
recognizes the condition giving rise to the claim, whichever is later. Except in
an emergency, notice shall be given before proceeding with the Work. Claims for
design and estimating costs incurred in connection with possible changes
requested by the Owner, but which do not proceed, shall be made within
twenty-one (21) days after the decision is made not to proceed. Any change in
Contract Price and/or the Date of Substantial Completion and/or the Date of
Final Completion resulting from such claim shall be authorized by Change Order.

 

18



--------------------------------------------------------------------------------

8.7 EMERGENCIES In any emergency affecting the safety of persons and/or
property, the Design-Builder shall act, at its discretion, to prevent threatened
damage, injury or loss. Any change in the Contract Price and/or extension of the
Date of Substantial Completion and/or the Date of Final Completion on account of
emergency work shall be determined as provided in this Article.

8.8 CHANGES IN LAW In the event any changes in laws or regulations affecting the
performance of the Work are enacted after the sale of this Agreement; the
Contract Price and the Date of Substantial Completion and/or the Date of Final
Completion, and if appropriate the compensation for Design Services, shall be
equitably adjusted by Change Order.

ARTICLE 9

(Refer to Addendum Attached)

PAYMENT

9.3 ADJUSTMENT OF DESIGN-BUILDER’S APPLICATION FOR PAYMENT The Owner may adjust
or reject an application for payment or nullify a previously approved
application for payment, in whole or in part, as may reason-ably be necessary to
protect the Owner from loss or dam-age based upon the following, to the extent
that the Design-Builder is responsible under this Agreement:

.1 the Design-Builder’s repeated failure to perform the Work as required by the
Contract Documents;

 

19



--------------------------------------------------------------------------------

.2 loss or damage arising out of or relating to this Agreement and caused by the
Design-Builder to the Owner, or Others to whom the Owner may be liable;

.3 the Design-Builder’s failure to pay the Architect/Engineer, Subcontractors
for labor, materials, equipment or supplies properly furnished in connection
with the Work, provided that the Owner is making payments to the Design-Builder
in accordance with the terms of this Agreement;

.4 Defective Work not corrected in a timely fashion;

.5 reasonable evidence of delay in performance of the Work such that the Work
will not be completed by the Date of Substantial Completion and/or the Date of
Final Completion, and that the unpaid balance of the Contract Price is not
sufficient to offset any direct damages that may be sustained by the Owner as a
result of the anticipated delay caused by the Design-Builder; and

.6 reasonable evidence demonstrating that the unpaid balance of the Contract
Price is insufficient to fund the cost to complete the Work.

When the above reasons for disapproving or nullifying an application for payment
are removed, payment will be made for the amounts previously withheld.

ARTICLE 10

INDEMNITY, INSURANCE; BONDS,

AND WAIVER OF SUBROGATION

10.1 INDEMNITY

10.1.1 To the fullest extent permitted by law, the Design-Builder shall defend,
indemnify and hold harmless the Owner, Owner’s officers, directors, members,
consultants, agents and employees from all claims for bodily injury and property
damage (other than to the Work itself and other property required to be insured
under Paragraph 10.5 owned by or in the custody of the owner), that may arise
from the performance of the Work, to the extent of the negligence attributed to
such acts or omissions by the Design-Builder, Subcontractors or anyone employed
directly or indirectly by any of them or by anyone for whose acts any of them
may be liable. The Design-Builder shall not be required to defend, indemnify or
hold harmless the Owner, the Owner’s officers, directors, members, consultants,
agents and employees for any acts, omissions or negligence of the Owner, Owner’s
officers, directors, members, consultants, employees, agents or separate
contractors.

10.1.2 To the fullest extent permitted by law, the Owner shall defend, indemnify
and hold harmless the Design-Builder, its officers, directors or members,
Subcontractors or anyone employed directly or indirectly by any of them or
anyone for whose acts any of them may be liable from all claims for bodily
injury and property damage, other than property insured under Paragraph 10.5,
that may arise from the performance of work by Others, to the extent of the
negligence attributed to such acts or omissions by Others.

 

20



--------------------------------------------------------------------------------

10.2 DESIGN-BUILDER’S LIABILITY INSURANCE

10.2.1 The Design-Builder shall obtain and maintain insurance coverage for the
following claims which may arise out of the performance of this Agreement,
whether resulting from the Design-Builder’s operations or from the operations of
any Subcontractor, anyone in the employ of any of them, or by an individual or
entity for whose acts they may be liable;

.1 Workers’ compensation, disability benefit and other employee benefit claims
under acts applicable to the Work;

.2 under applicable employers’ liability law, bodily injury, occupational
sickness, disease or death claims of the Design-Builder’s employees;

.3 bodily injury, sickness, disease or death claims for damages to persons not
employed by the Design-Builder;

.4 personal injury liability claims for damages directly or indirectly related
to the person’s employment by the Design-Builder or for damages to any other
person;

.5 damage to or destinations of tangible property including resulting loss of
use, claims for property other than the work itself and other property insured
under Paragraph 10.5;

.6 bodily injury, death or property damage claims resulting from motor vehicle
liability in the use, maintenance or ownership of any motor vehicle; and

.7 contractual liability claims involving the Design-Builder’s obligations under
Subparagraph 10.1.1.

10.2.2 The Design-Builder’s Commercial General and Automobile Liability
insurance as required by Subparagraph 10.2.1 shall be written for not less than
the following limits of liability:

.1 Commercial General Liability Insurance

 

  a. Each Occurrence Limit

$            5, 500,000.

 

  b. General Aggregate

$            6,000,000.

 

  c. Products/Completed

Operations Aggregate

$            6,000,000.

 

21



--------------------------------------------------------------------------------

  d. Personal and Advertising

Injury Limit

$            5,500,000.

.2 Comprehensive Automobile Liability Insurance

 

  a. Combined Single Limit Bodily

Injury and Property Damage

$            5,500,000.

              Each Occurrence

 

  b. Bodily injury

$            N/A

              Each Person

$            N/A

              Each Occurrence

 

  c. Property Damage

$            N/A

              Each Occurrence

10.2.3 Commercial General Liability Insurance may be arranged under a single
policy for the full limits required or by a combination of underlying policies
and an Excess or Umbrella Liability policy.

10.2.4 The policies shall contain a provision that coverage will not be canceled
or not renewed until at least thirty (30) days’ prior written notice has been
given to the Owner. Certificates of insurance showing required coverage to be in
force shall be filed with the Owner prior to commencement of the Work.

10.2.5 Products and Completed Operations insurance shall be maintained for a
minimum period of one year(s) after the Date of Substantial Completion or
completion of designated portion of this work, as outlined in the Scope of Work.

10.3 PROFESSIONAL LIABILITY INSURANCE The Design-Builder shall obtain through
the Architect/Engineer, professional liability insurance for claims arising from
the negligent performance of professional services under this Agreement, which
shall be either:

General Office Coverage

See attached Certificates of Insurance, Exhibit C. Each separate design
profession is to be responsible for their particular design work.

10.4 OWNER’S LIABILITY INSURANCE The Owner shall be responsible for obtaining
and maintaining its own liability insurance. Insurance for claims arising out of
the performance of this Agreement may be purchased and maintained at the Owner’s
discretion. The Owner shall provide the Design-Builder with a certificate of
insurance at the request of the Design-Builder.

 

22



--------------------------------------------------------------------------------

10.5 INSURANCE TO PROTECT PROJECT

10.5.1 The Owner shall obtain and maintain “All Risk” Builder’s Risk Insurance
in a form acceptable to the Design-Builder upon the entire Project for the full
cost of replacement at the time of any loss. This insurance shall include as
named insureds the Owner, Design-Builder, Architect/Engineer, Subcontractors and
Sub-subcontractors. This insurance shall include all risk insurance for physical
loss or damage including without duplication of coverage, at least: theft,
vandalism, malicious mischief, transit, materials stored off site, collapse,
falsework, temporary buildings, debris removal, flood, earthquake, testing, and
damage resulting from defective design, workmanship or material. The Owner shall
Increase limits of coverage, if necessary, to reflect estimated replacement
cost. The insurance policy shall be written without a coinsurance clause. The
Owner shall be solely responsible for any deductible amounts.

10.5.2 If the Owner occupies or uses a portion of the Project prior to its
Substantial Completion, such occupancy or use shall not commence prior to a time
mutually agreed to by the Owner and the Design-Builder. Permission for partial
occupancy from the insurance company shall be included as standard in the
property insurance policy, to ensure that this insurance shall not be canceled
or lapsed on account of partial occupancy. Consent of the Design-Builder to such
early occupancy or use shall not be unreasonably withheld.

10.5.3 The Owner shall obtain and maintain boiler and machinery insurance as
necessary. The interests of the Owner, Design-Builder, Architect/Engineer,
Subcontractors and Sub-contractors shall be protected under this coverage.

10.5.4 The Owner will purchase and maintain insurance to protect the Owner,
Design-Builder, Architect/Engineer, Sub-contractors and Sub-subcontractors
against loss of use of Owner’s property due to those perils insured pursuant to
Paragraph 10.5. Such policy will provide coverage for expediting expenses of
materials, continuing overhead of the Owner and the Design-Builder,
Architect/Engineer, Subcontractors and Sub-subcontractors, necessary labor
expense including overtime, loss of income by the Owner and other determined
exposures. Exposures of the Owner, Design-Builder, Architect/Engineer,
Subcontractors and Sub-subcontractors shall be determined by mutual agreement
with separate limits of coverage fixed for each item.

10.5.5 The Owner shall provide the Design-Builder with a copy of all property
insurance policies before an exposure to loss may occur. Copies of any
subsequent endorsements shall be furnished to the Design-Builder. The
Design-Builder shall be given thirty (30) days notice of cancellation,
non-renewal, or any endorsements restricting or reducing coverage. The Owner
shall give written notice to the Design-Builder before commencement of the Work
if the Owner will not be obtaining property Insurance.

 

23



--------------------------------------------------------------------------------

In that case, the Design-Builder may obtain insurance in order to protect its
interest in the Work, as well as the interest of the Architect/Engineer,
Subcontractors and Sub-subcontractors in the Work. The Contract Price shall be
increased by the cost of this insurance through Change Order. If the
Design-Builder is damaged by the failure of the Owner to purchase or maintain
property insurance or to so notify the Design-Builder, the Owner shall bear all
reasonable costs incurred by the Design-Builder arising from the damage.

10.5.6 The Owner shall have the right to self-insure against the risks covered
in Subparagraphs 10.5.1 and 10.5.4 upon providing evidence satisfactory to the
Design-Builder of the ability to so self-insure.

10.6. PROPERTY INSURANCE LOSS ADJUSTMENT

10.6.1 Any insured loss shall be adjusted with the Owner and the Design-Builder
and made payable to the Owner and Design-Builder as trustees for the insureds,
as their interests may appear, subject to any applicable mortgagee clause.

10.6.2 Upon the occurrence of an insured loss, monies received will be deposited
in a separate account and the trustees shall make distribution in accordance
with the agreement of the parties in interest, or in the absence of such
agreement, in accordance with a dispute resolution award pursuant to Article 12.
If the trustees are unable to agree between themselves on the settlement of the
loss, such dispute shall also be submitted for resolution pursuant to
Article 12.

10.7 WAIVER OF SUBROGATION

10.7.1 The Owner and Design-Builder waive all rights against each other, the
Architect/Engineer, and any of their respective employees, agents, consultants,
Subcontractors, Material Suppliers and Sub-subcontractors, for damages covered
by the insurance provided pursuant to Paragraph 10.5 to the extent they are
covered by that insurance, except such rights as they may have to the proceeds
of such insurance held by the Owner and Design-Builder as trustees. The
Design-Builder shall require similar waivers from the Architect/Engineer and all
Subcontractors, and shall require each of them to include similar waivers in
their sub subcontracts and consulting agreements.

10.7.2 The Owner waives subrogation against the Design-Builder,
Architect/Engineer, Subcontractors, Material Suppliers and Sub-subcontractors on
all property and consequential loss policies carried by the Owner on adjacent
properties and under property and consequential loss policies purchased for the
Project after its completion.

10.7.3 The policies shall also be endorsed to state that the carrier waives any
right of Subrogation against the Design-Builder, the Architect/Engineer,
Subcontractors, Material Suppliers, or Sub-subcontractors.

10.8 MUTUAL WAIVER OF CONSEQUENTIAL DAMAGES The Owner and the Design-Builder
agree to waive all claims against the other for all consequential damages that
may arise out of or relate to this Agreement. The Owner agrees to waive damages
including but not limited to the Owner’s loss of use of the Property, all rental
expenses incurred, loss of services of employees, or loss

 

24



--------------------------------------------------------------------------------

of reputation. The Design-Builder agrees to waive damages including but not
limited to the loss of business, loss of financing, principal office overhead
and profits, loss of profits not related to this Project, or loss of reputation.
This Paragraph shall not be construed to preclude contractual provisions for
liquidated damages when’ such provisions relate to direct damages only. The
provisions of this Paragraph shall govern the termination of this Agreement and
shall survive such termination.

10.9 BONDING

10.9.1 Performance and Payment Bonds

are

required of the Design-Builder. Such bonds shall be issued by a surety licensed
in the state of the location of the Project and must be acceptable to the Owner.
The cost of the bond for this scope of work is to be included in the sum of this
contract to be determined.

10.9.2 Such Performance Bond all be issued in the penal sum equal to one hundred
percent (100%) of the Contract price, of this designated work.

Such Performance Bond shall cover the cost to complete the Work, but shall not
cover any damages of the type specified to be covered by the insurance pursuant
to Paragraphs 10.2 and 10.3, whether or not such insurance is provided or in an
amount sufficient to cover such damages.

10.9.3 The penal sum of the Payment Bond shall equal the penal sum of the
Performance Bond.

ARTICLE 11

SUSPENSION, TERMINATION OF THE AGREEMENT

AND OWNER’S RIGHT TO PERFORM

DESIGN-BUILDER’S RESPONSIBILITIES

11.1 SUSPENSION BY THE OWNER FOR CONVENIENCE

11.1.1 The Owner may order the Design-Builder in writing to suspend, delay or
interrupt all or any part of the Work without cause for such period of time as
the Owner may deter-mine to be appropriate for its convenience.

11.1.2 Adjustments caused by suspension, delay or interruption shall be made for
Increases in the Contract Price and/or the Date of Substantial Completion and/or
the Date of Final Completion. No adjustment shall be made if the Design-Builder
is or otherwise would have been responsible for the suspension, delay or
interruption of the Work, or if another provision of this Agreement is applied
to render an equitable adjustment.

 

25



--------------------------------------------------------------------------------

11.2 OWNER’S RIGHT TO PERFORM DESIGN-BUILDER’S OBLIGATIONS AND TERMINATION BY
THE OWNER FOR CAUSE

11.2.1 if the Design-Builder persistently fails to perform any of its
obligations under this Agreement, the Owner may, after five (5) days’ Written
notice, during which period the Design-Builder fails to perform such obligation,
undertake to perform such obligations. The Contract Price shall be reduced by
the cost to the Owner of performing such obligations.

11.2.2 Upon five (5) days written notice to the Design-Builder and the
Design-Builder’s surety, if any, the Owner may terminate this Agreement for any
of the following reasons:

.1 if the Design-Builder persistently utilizes improper materials and/or
inadequately skilled workers;

.2 if the Design-Builder does not make proper payment to laborers, material
suppliers or contractors provided that the Owner is making payments to the
Design-Builder in accordance with the terms of this Agreement;

.3 if the Design-Builder persistently fails to abide by the orders, regulations,
rules, ordinances or laws of governmental authorities having jurisdiction; or

.4 if the Design-Builder repeatedly fails to meet the schedule of completion
dates to be provided by Design-Builder

.5 if the Design-Builder otherwise materially breaches this Agreement.

If the Design-Builder fail to cure or commence and continue to cure within the
five (5) days, the Owner, without prejudice to any other right or remedy, may
take possession of the Worksite and complete the Work utilizing any reasonable
means. In this event, the Design-Builder shall not have a right to further
payment until the Work is completed.

112.3 If the Design Builder files a petition under the Bankruptcy Code, this
Agreement shall terminate if the Design-Builder or the Design-Builder’s trustee
rejects the Agreement or, if there has been a default, the Design-Builder is
unable to give adequate assurance that the Design-Builder will perform as
required by this Agreement or otherwise is unable to comply with the
requirements for assuming this Agreement under the applicable provisions of the
Bankruptcy Code.

11.2.4 In the event the Owner exercises its rights under Subparagraph 11.2.1 or
11.2.2, upon the request of the Design-Builder the Owner shall provide a
detailed accounting of the cost incurred by the Owner.

11.3 TERMINATION BY OWNER WITHOUT CAUSE it the Owner terminates this Agreement
other than as set forth in Paragraph 11.2, the Owner shall pay the
Design-Builder for all Work executed and for all proven loss, cost or expense in
connection with the Work, plus all demobilization costs. In addition, the
Design-Builder shall be paid an amount calculated as set forth below:

.1 If the Owner terminates this Agreement prior to commencement of the
construction, the Design-Builder shall be paid the unpaid balance of the
Design-Builder’s design costs as set forth in the Schedule of Values and a
premium as set forth below: (insert here the amount agreed to by the Parties)

 

26



--------------------------------------------------------------------------------

No premium. Refer to design portion of the contract, AGC 400 dated 2/10/06

.2 If the Owner terminates this Agreement after commencement of the
construction, the Design-Builder shall be paid the unpaid balance of the
Design-Builder’s design costs as set forth in the Schedule of Values, the
Construction Services provided to date and a premium as set forth below: (insert
here the amount agreed to by the Parties)

10%

.3 The Owner shall also pay to the Design-Builder fair compensation, either by
purchase or rental at the election of the Owner, for all equipment retained. The
Owner shall assume and become liable for obligations, commitments and unsettled
claims that the Design-Builder has previously undertaken or incurred in good
faith in connection with the Work or as a result of the termination of this
Agreement. As a condition of receiving the payments provided under this Article
11, the Design-Builder shall cooperate with the Owner by taking all steps
necessary to accomplish the legal assignment of the Design-Builder’s rights and
benefits to the Owner, including the execution and delivery of required papers.

11.4 TERMINATION BY THE DESIGN-BUILDER

11.4.1 Upon five (5) days’ written notice to the Owner, the Design-Builder may
terminate this Agreement for any of the following reasons:

.1 if the Work has been stopped for a sixty (60) day period;

a. under court order or order of other governmental authorities having
jurisdiction; or

b. as a result of the declaration of a national emergency or other governmental
act emergency during which, through no act or fault of the Design-Builder,
materials are not available;

.2 if the Work is suspended by the Owner for sixty (60) days; or

.3 if the Owner fails to furnish reasonable evidence that sufficient funds are
available and committed for the entire cost of the Project in accordance with
Subparagraph 4.1.3 of this Agreement.

 

27



--------------------------------------------------------------------------------

11.4.2 If the Owner has for thirty (30) days failed to pay the Design-Builder
pursuant to the Subparagraph 9.1.3, the Design-Builder may give written notice
of its intent to terminate this Agreement. If the Design-Builder does not
receive payment within five (5) days of giving written notice to the Owner, then
upon five (5) days additional written notice to the Owner, the Design-Builder
may terminate this Agreement.

11.4.3 Upon termination by the Design-Builder in accordance with Subparagraph
11.4.1, the Design-Builder shall be entitled to recover from the Owner payment
for all Work executed and for all proven loss, cost or expense in connection
with the Work, plus all demobilization costs and reasonable damages. In
addition, the Design-Builder shall be paid an amount calculated as set forth
either in Subparagraph 11.3.1 or 11.3.2, depending on when the termination
occurs, and Subparagraph 11.3.3.

ARTICLE 12

DISPUTE RESOLUTION

[Intentionally omitted]

ARTICLE 13

MISCELLANEOUS PROVISIONS

13.1 ASSIGNMENT Neither the Owner nor the Design-Builder shall assign its
interest in this Agreement without the written consent of the other except as to
the assignment of proceeds. The Owner may, however, assign its rights hereunder
to its financial lender and/or to Summer Infant, Inc. The terms and conditions
of this Agreement shall be binding upon both parties, their partners successors,
assigns and legal representatives. Neither party to this Agreement all assign
the Agreement as a whole without written consent of the other except that the
Owner may assign the Agreement to a wholly-owned subsidiary of the Owner when
the Owner has fully indemnified the Design-Builder or to an institutional lender
providing construction financing for the Project as long as the assignment is no
less favorable to the Design-Builder than this Agreement In the event of such
assignment, the Design-Builder shall execute all consents reasonably required.
In such event, the wholly-owned subsidiary or lender shall assume the Owner’s
rights and obligations under the Contract Documents. If either party attempts to
make such an assignment, that party shall nevertheless remain legally
responsible for all obligations under the Agreement, unless otherwise agreed by
the other party.

13.2 GOVERNING LAW This Agreement shall be governed by the law in effect at the
location of the Project.

13.3 SEVERABILITY The partial or complete invalidity any one or more provisions
of this Agreement shall not affect the validity or continuing force and effect
of any other provision.

13.4 NO WAIVER OF PERFORMANCE The failure of either party to insist, in any one
or more instances, on the performance of any of the terms, covenants or
conditions of this Agreement, or to exercise any of its rights, shall not be
construed as a waiver or relinquishment of such term, covenant, condition or
right with respect to further performance.

 

28



--------------------------------------------------------------------------------

13.5 TITLES AND GROUPINGS The title given to the articles of this Agreement are
for ease of reference only and shall not be relied upon or cited for any other
purpose. The grouping of the articles in this Agreement and of the Owner’s
specifications under the various headings is solely for the purpose of
convenient organization and in no event shall the grouping of provisions, the
use of paragraphs or the use of headings be construed to limit or alter the
meaning of any provisions.

13.6 JOINT DRAFTING The parties to this Agreement expressly agree that this
Agreement was jointly drafted, and that both had opportunity to negotiate its
terms and to obtain the assistance of counsel in reviewing its terms prior to
execution. Therefore, this Agreement shall be construed neither against nor in
favor of either party, but shall be construed in a neutral manner.

13.7 RIGHTS AND REMEDIES The parties’ rights, liabilities, responsibilities and
remedies with respect to this Agreement, whether in contract, tort, negligence
or otherwise, shall be exclusively those expressly set forth in this Agreement.

 

13.8 OTHER PROVISIONS The financial commitments of this contract are to be
guaranteed by Summer Infant, Inc.

 

29



--------------------------------------------------------------------------------

EXISTING CONTRACT DOCUMENTS

The Contract Documents in existence at the time of execution of this Agreement
are as follows:

 

The following Exhibits are a part of this Agreement:

 

EXHIBIT NO. 1

   Dispute Resolution Menu, one page.

EXHIBIT NO. 2

   Labor Relations provisions,          pages - N/A

ADDENDUM NO. 1

   attached hereto is hereby incorporated into this Agreement.

This Agreement is entered into as of the date entered in Article 1.

 

         OWNER: FAITH REALTY, LLC. ATTEST:  

/s/ Joseph Driscoll

   BY:  

/s/ Jason P. Macari

     PRINT NAME:   Jason P. Macari      PRINT TITLE:   Member     
DESIGN-BUILDER: RIGGS & GALLAGHER, INC ATTEST:  

/s/ Stina A. Tyszkowski

   BY:  

/s/ William J. Riggs III

     PRINT NAME:   William J. Riggs III      PRINT TITLE:   Vice President

 

30



--------------------------------------------------------------------------------

ADDENDUM #1

This Addendum #1 (“Addendum”) is made to that certain Standard Form Agreement
between Owner and Design-Builder, AGC Document 415, dated of even date herewith
(the “Agreement”).

1. Contract Time:

“6.1.1 The Design-Builder shall commence the Work as soon as the City of
Woonsocket releases the Building Permit. The Design-Builder shall diligently and
continuously prosecute and complete the Work and provide the Scope of Work in
accordance with the Project Schedule, attached hereto as Schedule (“Project
Schedule”). In accordance with the Project Schedule, the Design-Builder
acknowledges that TIME IS OF THE ESSENCE in meeting’ the Project schedule.

6.2 The Design-Builder shall participate and coordinate the schedules of all
subcontractors used at the Project to achieve timely completion of the Work,
providing information and coordination for the scheduling of the times and
sequence of operations for all the Work to meet the Project schedule attached
hereto, shall continuously monitor the Project Schedule to ensure compliance
therewith. The Design-Builder shall furnish to the Owner periodic progress
reports of the Work, as requested.

6.3 Should the Design-Builder be delayed, hindered or interfered with in the
commencement, prosecution or completion of the Work by any cause including but
not limited to any act, omission, neglect, negligence or default of the Owner or
of anyone employed by the Owner, or by governmental directive or order in no
wise chargeable to the Design-Builder, or by any extraordinary conditions
arising out of war or governmental regulations, or by any other cause beyond the
control of and not due to any fault of the Design-Builder or any subcontractor
employed by Design-Builder or their officers, agents, employees or suppliers,
then in such instance the Design-Builder shall be entitled to an extension of
time to the Project Schedule for a period equivalent to the time lost by reason
of any and all of the aforesaid causes and an adjustment in the contract price
of the delay causes an increase in the cost for the Design-Builder.”

2. Article 7 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“7. Contract Sum and Schedule of Values

7.1 In consideration of the complete and timely performance of all Work, the
Owner shall pay to the Design-Builder the Contract Sum of One Million Ten
Thousand Five Hundred Seventy-one Dollars ($1,010,571.00) which Contract Sum
does not include the cost of the adjustments forth in Article 8 hereof, but
includes all premiums for required insurance except for Owner’s Liability, which
shall be paid for by the Owner. All sales, use, personal property and other
taxes required to be paid or collected by the Design-Builder or any of its
subcontractors or vendors by reason of the performing of the Work or the
acquisition, ownership, furnishing or use of any materials, equipment, supplies,
labor or other items for or in connection with the Work. See Exhibit A—Scope of
Work letter dated 5/19/06.

 

31



--------------------------------------------------------------------------------

7.2 Attached hereto as Exhibit B is a Schedule of Values (“Schedule of Values”)
prepared by the Design—Builder and approved by the Owner, which sets forth the
project budget and delineates a schedule of values and breakdown of the parts of
its Work by and among such items as craft, materials and general conditions and
supported by such evidence as to correctness as may be requested by Owner. In
addition, attached hereto as Exhibit D, is a draw schedule (“Draw Schedule”)
that the Design-Builder has prepared setting forth the anticipated amount of the
month progress payment requests to be made by the Design-Builder to the Owner.”

3. Except for Section 9.3, Article 9 of the Agreement, is hereby deleted in its
entirety and replaced with the following:

“9. Progress Payments/Final Payment

9.1 Payments shall be made in installments as the Work progresses unless the
Design-Builder is in default. By the last business day of each month, the
Design-Builder shall submit to the Owner a written request for payment (“Payment
Application”) in a form to be mutually agreeable, which must show the
proportionate value of the Work performed and completed to date from which shall
be deducted the following: (i) a retainage of ten percent (10%) of such
proportionate value, (ii) all previous payments, (iii) all charges for materials
and other services, if any, furnished by the Owner to the Design-Builder, and
(iv) any other charges and deductions provided for in the Agreement, this
Addendum or the Contract Documents. The balance of the Payment Application, to
the extent approved by the Owner and the Lender’s representative, shall be paid
by the fifteenth (15th) day of the next succeeding month, or to the extent that
the Design-Builder does not submit the completed Payment Application timely,
within twenty (20) days after receipt of a completed Payment Application.
Payments approved by the Owner and the Lender’s representative shall, to the
extent of such approval, be paid within twenty (20) days or shall bear interest
from the date the payment was due at the rate of nine percent (9%) per annum on
the outstanding balance.

9.1.1 The quantities of work performed and materials furnish as established by
the Owner and Lender’s representative shall constitute the basis for computation
of the payment to the Design-Builder. Payments made on account of materials and
incorporated into the Work, but delivered and suitably stored, shall be in
accordance with the Contract Documents. Payment is not conclusive of full
performance nor should payments be considered to be acceptance of non-conforming
work or materials.

9.1.2 As a condition for any progress payment, the Design-Builder shall have
submitted to the Owner along with the Payment Application, partial waivers and
releases of claims in the amount of the monthly payment requested for all work
up to the date through which such monthly payment request is made. The form of
the partial waiver and release shall be acceptable to the Owner. In addition,
the Design-Builder shall obtain similar partial waivers and releases from each
of its major subcontractors and suppliers for the previous monthly payment and
such partial waivers and releases shall be included with each Payment
Application. Design-Builder’s failure to include such waivers and releases,
shall be sufficient cause to reject any application for

 

32



--------------------------------------------------------------------------------

payment in whole or in part ad prevent future releases of monies due the
Design-Builder. Submission by the Design-Builder of its Payment Application to
the Owner shall constitute a representation by the Design-Builder that it has
obtained such partial waivers for the previous month from each of its major
subcontractors and suppliers.

9.1.3 If requested by the Owner, the Design-Builder shall provide a current list
of all major material suppliers and subcontractors who furnished services to the
Design-Builder in connection with the Design-Builder’s Work on the Project.

9.2 Final payment shall be made to the Design-Builder within fifteen days after
final completion (including all punch list items) of the Work and acceptance
thereof by the Owner and the Lender’s representative and upon satisfaction of
the following conditions:

9.2.1 that all labor, subcontractors and material men have been paid to date and
the Design-Builder has furnished to the Owner from the Design-Builder, all major
subcontractors and suppliers, final waivers, and, releases of claims, in form
acceptable to Owner and Design-Builder, and final satisfaction of all liens and
claims arising out of the Agreement and/or this Addendum and receipts in full
covering all services for which a lien could be filed.

4. Article 12 is deleted in its entirety and replaced with the following:

12.1 Any claims or disputes which may arise, including adjustments to
compensation or to time of completion, shall be governed by the Contract
Documents.

12.2 If a claim, dispute or other matter in question relates to or is subject of
a mechanic’s lien, the party asserting such matter may proceed in accordance
with applicable law to comply with the lien notice or filing deadlines prior to
the resolution of the matter by mediation or arbitration.

12.3 The parties shall endeavor to resolve their disputes by mediation which,
unless the parties mutually agree otherwise, shall be in accordance with the
Construction industry Mediation Rules of the American Arbitration Association
(“AAA”) currently in effect. Request for mediation shall be filed in writing
with the other party and with the AAA. The request may be made concurrently with
the filing of a demand for arbitration but, in such event, mediation shall
proceed in advance of arbitration or legal or equitable proceedings, which shall
be stayed pending mediation for a period of forty-five (45) days from the date
of filing.

12.4 Claims, disputes and other matters in question arising out of or relating
to the Contract of the performance thereunder, if not resolved by mediation,
shall be resolved by binding arbitration, which shall be in accordance the
Construction Industry Arbitration Rules of the AAA currently in effect. The
demand for arbitration shall be tiled in writing with the other party and with
AAA and shall be made within a reasonable time after the dispute has arisen. Any
arbitration all be held in Providence, Rhode Island. The award rendered by the
arbitrator or arbitrators shall be final and binding and judgment may be entered
upon it in accordance with applicable law in any court having jurisdiction
thereof.”

 

33



--------------------------------------------------------------------------------

5. Article 13 of the Agreement is hereby amended by adding the following
provisions thereto:

“13.2 In the event that any provision or any part of a provision of this
Agreement or this Addendum shall be finally determined to be suspended, invalid,
illegal or otherwise unenforceable pursuant to applicable laws by an authority
having jurisdiction, such determination shall not impair or otherwise affect the
validity, legality or enforceability of the remaining provisions or parts of
provisions of the Agreement and/or this Addendum, which shall retrain in full
force and effect as if the unenforceable provision or part were deleted.

13.3 If the Owner does not insist in any instance upon strict compliance with
any of the provisions of the Agreement or this Addendum, or to exercise any
options provided therein, this shall not be construed as a waiver of its rights
to thereafter require such compliance or to exercise such option in the future,
provided, however, the provisions hereof shall not apply to any items previously
accepted by the Owner.

13.1 The Agreement and this Addendum shall be binding on and inure to the
benefit of the heirs successors and assigns of the parties hereto.

13.9 Written notices shall be deemed to have been served if deposited in the
United States mail, postage prepaid, sent by registered or certified mail,
return receipt requested, or by Federal Express or other comparable overnight
courier service or personal service receipted, and addressed to the parties at
the addresses set forth on the first page of the Agreement.

13.10 This Addendum shall be governed by and construed in accordance with the
laws of the State of Rhode Island.

6. Except as amended or modified hereby, the Agreement is hereby ratified and
affirmed.

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Owner and the Design-Builder have executed this Addendum
on the date set opposite their names.

 

In the presence of    OWNER    Faith Realty, LLC

/s/ Paul J. DiCicco

   By:  

/s/ Jason P. Macari

   duly authorized member    DESIGN-BUILDER    Riggs & Gallagher, Inc.

/s/ George Moni

   By:  

/s/ William J. Riggs III

   duly authorized member

 

35



--------------------------------------------------------------------------------

SECOND ADDENDUM

This Second Addendum is made this 4th day of October, 2006 by and between Faith
Realty, LLC (the “Owner”) and Riggs & Gallagher, Inc. (“Design-Builder” or
“DB”).

RECITALS

WHEREAS, on 4th day of October, 2006, the Owner and the Design-Builder entered
into that certain Standard Form of Design-Build Agreement and General Conditions
(“Construction Agreement”), which Construction Agreement was modified and
amended by Addendum #1, executed of even date with the Construction Agreement
(“Addendum”). (The Construction Agreement and the Addendum are hereinafter
collectively referred to as the “Agreement”);

WHEREAS, the Design-Builder has completed the plans and specifications for the
construction of a 52,000 square foot warehouse and office facility;

WHEREAS, the parties desire to modify and amend the scope of the Project to
include the construction and completion of a 52,000 square foot warehouse and
office facility to be located on the owner’s real property located in Highland
Corporate Park, Woonsocket, Rhode Island (“Property”); and

WHEREAS, the parties desire to further amend the Agreement to include, without
limitation, the expansion of the scope of the Project, expansion of the scope of
Work, modification of the Contract Price and to amend the Project Schedules,
Schedules of Values and the Draw Schedules, all on the terms and conditions
hereinafter set forth.

NOW THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree to amend the Agreement as follows:

1. Capitalized terms not defined herein shall have the definition proscribed to
such terms in the Agreement.

2. The definition of “Project” is hereby amended to include: the construction of
a 52,000 square foot warehouse and office facility to be located on the
Property, to be built, constructed and completed in accordance with the Contract
Documents and applicable laws, rules, codes and regulations having jurisdiction
over the Project (“Applicable Laws”).

3. The “Scope of Work” or “Work” to complete the Project shall. include, without
limitation and in addition to the Work set forth in the Agreement, the work
described in Schedule A, attached hereto and incorporated herein.

4. The definition of Contract Documents shall be amended to include, in addition
to the documents listed in the Agreement the following, as may be modified by
Schedule A hereto:

 

  •  

Those certain architectural plans and specifications prepared by Trout Robert &
Elias Architects (“Architects”) dated August 8, 2006 and revised September 7,
2006



--------------------------------------------------------------------------------

  •  

Those certain engineering plans and specifications prepared by Yoder & Tidwell
Ltd. Dated August 15, 2006;

 

  •  

Those certain plumbing plans and specifications reference as sheets P1.0 through
P2.0 prepared by the Architects and Engineering Design Services, Inc. (“EDS”)
and dated September 8, 2006;

 

  •  

Those certain fire protection plans and specifications referenced as sheets FP
1.0 through FP 3.0 prepared by the Architects and EDS and dated September 8,
2006;

 

  •  

Those certain mechanical plans and specifications referenced as sheets M 1.0
through M 3.0 prepared by the Architects and EDS and dated September 8, 2006;

 

  •  

Those certain electrical plans and specifications referenced as sheets E 1.0
through E 5.0 prepared by the Architects and EDS and dated September 8, 2006.

5. Section. 2.4, subsection .11 is hereby amended in its entirety and replaced
with the following provisions:

“Substantial Completion of the Work occurs on the date when construction is
substantially and materially completed, a certificate of occupancy has been
obtained for the Project and there are no construction related or Work related
impediments to Owner occupying or using the Project for its intended use. This
date shall be confirmed by a certificate of Substantial Completion signed by the
Owner and the Design-Builder. The certificate shall state the respective
responsibilities of the Owner and the Design-Builder for security, maintenance,
heat, utilities, damage to the Work and insurance. The certificate shall. also
list the items to be completed or corrected, and establish the time for their
completion and correction within the timeframe, if any, established in
Subparagraph 6.2.1 for the Date of Final Completion.”

6. Attached hereto as Schedule E is the revised Schedule of Work which shall be
in addition to the Schedule of Work referenced in Section 6.1.1 (Addendum).

7. The Contract Price is hereby amended by increasing the Contract Price by
$2,011,345, bringing the total Contract Price to $3,103,326. The Contract Price
represents the Lump sum price for which the Design-Builder shall construct and
complete the Project in accordance with the Contract Documents, the Agreement,
the Second Addendum and Applicable Laws.

8. Attached hereto as Schedule B (revised) is the revised. Schedule of Values
for the increase in the Contract price and revises Exhibit B to Section 7.2 of
the Agreement (Addendum).

 

37



--------------------------------------------------------------------------------

9. Attached hereto as Schedule D (revised) is the anticipated Draw Schedule that
the Design-Builder has prepared to include the additional Work set forth on
Schedule A hereto and for the increase in the Contract Price, which schedule
sets forth the anticipated amount of the monthly progress payment requests to be
made by the Design-Builder to the Owner.

10. Change Order #3 is hereby rescinded as such change order has been
incorporated into this Second Addendum.

11. Except as amended or modified hereby, the Agreement shall remain in full
force and effect and is hereby ratified and confirmed.

IN WITNESS WHEREOF, the Owner and the Design-Builder have executed this Second
Addendum on the 4th day of October, 2006.

 

In the presence of    OWNER    Faith Realty, LLC

/s/ Paul J. DiCicco

   By:  

/s/ Jason P. Macari

   DESIGN-BUILDER    Riggs & Gallagher, Inc.

/s/ Paul J. DiCicco

   By:  

/s/ William J. Riggs III

 

38